Citation Nr: 0021306	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) and, if 
so, whether all the evidence both old and new warrants the 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1969 to September 
1970.  

The veteran's original claim seeking entitlement to service 
connection for PTSD was denied by an August 1997 rating 
decision by the Boise, Idaho Regional Office of the 
Department of Veterans Affairs (VA).  He was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated August 11, 1997.  The veteran did not 
initiate an appeal within one year of the notification of the 
August 11, 1997 rating decision.  Therefore, it became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).

In January 1998, the veteran requested that his claims folder 
be transferred to the Salt Lake City, Utah Regional Office 
(RO).  Upon receipt of additional evidence, the RO again 
denied entitlement to service connection for PTSD in an April 
1998 rating decision.  The veteran was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated April 15, 1998.  

Following receipt of additional evidence in November 1998, 
the RO determined in a January 1999 rating decision that new 
and material evidence had not been submitted to reopen the 
veteran's claim for PTSD.  The veteran was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated February 2, 1999.  A notice of disagreement 
was received later that month. 


FINDINGS OF FACT

1.  The evidence shows that the veteran served in Vietnam 
from July 1969 to September 1970.  

2.  The veteran was denied entitlement to service connection 
for PTSD in an August 1997 rating decision; he did not submit 
a notice of disagreement with this decision within one year 
of notice thereof.  

3.  The veteran has submitted evidence that was not 
considered in the August 1997 rating decision, and which 
bears directly and substantially upon the specific matters 
under consideration.  

4.  The veteran has reported several traumatic events which 
he believes resulted in the development of his PTSD; VA 
examiners have found that the veteran has PTSD, and related 
the development of this disorder to the traumatic events in 
active service reported by the veteran.  


CONCLUSIONS OF LAW

1.  The August 1997 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1999).  

2.  The veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

3.  The veteran's claim for entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and material evidence

a. Laws and regulations 

As stated above, an original claim by the veteran seeking 
entitlement to service connection for PTSD was finally denied 
by the Boise, Idaho Regional Office in an August 1997 rating 
decision.  See 38 C.F.R. § 20.302(a).  Therefore, the issue 
in this case is whether new and material evidence has been 
submitted to reopen that claim, and, if so, whether 
entitlement to service connection is warranted.  

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

b. Evidence

The evidence considered by the August 1997 rating decision 
included the veteran's service medical records and personnel 
records.  A December 1996 statement from the veteran 
concerning his experiences in Vietnam and the report of a 
June 1997 VA psychiatric examination were also considered.  
The rating decision denied entitlement to service connection 
on the bases that there was no credible evidence to support 
occurrence of the stressful incidents reported by the veteran 
in service, and no evidence of a link between the June 1997 
diagnosis of PTSD and the stressful incidents that were 
claimed.  

The additional evidence received since August 1997 includes 
VA hospital records dated October 1997, a statement from the 
veteran's wife dated August 1998, a statement from the 
veteran received in October 1998, and the report of a private 
examination received in November 1998.  The October 1998 
statement from the veteran gives the approximate date of a 
stressful incident in service at Cu Chi that he believes 
contributed to the development of his PTSD.  The November 
1998 examination report notes that the veteran recounted the 
incident at Cu Chi.  It also contains a diagnosis of PTSD, 
which the examiner attributed to the incidents in service.  
The Board finds that this evidence is new, in that it 
contains information that was not considered by the August 
1997 rating decision.  Furthermore, the evidence is material.  
It bears directly and substantially on the specific matter 
under consideration in that it pertains to information that 
might tend to confirm the occurrence of one of the claimed 
stressful incidents in service, in that it purports to 
establish a link between the stressful incident in service 
and the diagnosis of PTSD.  These were the bases for the 
August 1997 denial of service connection for PTSD.  
Therefore, as the veteran has submitted new and material 
evidence, his claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108.  

II. Service Connection 

As new and material evidence has been submitted to reopen the 
veteran's claim, the Board will proceed with a de novo review 
of the veteran's claim.  The Board must now determine whether 
or not the veteran has submitted evidence of a well grounded 
claim for entitlement to service connection for PTSD.  Elkins 
v. West, 12 Vet. App. 209 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran's Form DD 214 indicates that he served in Vietnam 
from July 5, 1969, to September 2, 1970.  It further shows 
that his military occupational specialty was a truck driver.  
Additional service personnel records show that the veteran's 
duties included parts specialist and road test checker.  He 
was assigned to HqUSAHq Area Command during his entire period 
of service in Vietnam.  There is no record that he was ever 
awarded the Purple Heart, the Combat Infantryman's Badge, or 
any other decoration or award that would indicate he 
participated in combat.  

The veteran was afforded a VA psychological examination in 
June 1997.  The examiner noted that the veteran served in 
Vietnam from July 1969 to September 1970, and that his 
military occupation was a truck driver and mechanic.  His 
records did not provide a clear indication of combat 
experience.  The veteran stated that his duties required him 
to drive into some combat situations during the Tet 
offensive, which required him to take up arms and participate 
in the fighting.  The examiner noted that the dates of the 
Tet offensive did not coincide with the dates of the 
veteran's service in Vietnam.  The veteran claimed two 
stressors had resulted in his PTSD.  The first stressor was 
walking in on an autopsy.  The second involved the death of a 
friend in a motor vehicle accident.  The examiner noted that 
the difficulties caused by the death of the friend had been 
compounded by the subsequent loss of another friend, although 
this event had taken place after discharge from service.  
When asked about combat experiences, the veteran stated that 
they did not bother him.  The examiner opined that the 
veteran was attempting to minimize these events.  After 
examination and testing, the diagnostic impression was PTSD.  
In summary, the examiner noted he had been requested to 
evaluate the veteran's claimed stressors against the 
diagnostic criteria for PTSD, and added that these stressors 
were inherently unverifiable.  He indicated that the 
diagnosis of PTSD was assigned as the veteran met the 
criteria, and no other diagnosis captured the symptom 
picture.  It was reasonable to attribute some heightened 
sensitivity and vulnerability to the difficult experiences of 
military life during armed conflict, and to believe he was 
traumatized by the events he reported.  The claim to have 
participated in the Tet offensive was believed to be a self 
serving fantasy instead of a malicious distortion of the 
facts.  

VA hospital records dated October 1997 show that the veteran 
was admitted after he quit taking medication prescribed to 
him for his psychiatric symptoms.  The diagnosis was PTSD 
with recent exacerbation.  

An undated private psychological examination was received in 
November 1998.  The veteran was noted to have served in 
Vietnam.  His military occupational specialty was a truck 
driver, and his specific duties were maintenance and repair 
of vehicles in Saigon and the surrounding areas.  He had also 
worked as a dispatcher.  The veteran stated that he had been 
caught at Cu Chi after dark during the Tet offensive in 1970, 
and that he saw many friends seriously wounded.  He had also 
seen casualties while preparing mortuary trucks.  The veteran 
reported several traumatic incidents during his job as a 
roving mechanic.  The first incident was when an ambulance 
caught fire.  The second incident was accidentally witnessing 
an autopsy.  The third incident was being caught in Cu Chi 
overnight.  The fourth incident was going to Cambodia to 
deliver rice, and having to enter some caves and holes where 
there were bats.  Furthermore, the veteran noted that he had 
gone to see a wounded friend in the hospital, and had given 
him a bottle of whiskey.  The friend died, and he believed it 
was due to the whiskey.  On another occasion, while guarding 
the perimeter, he states that he shot a boy who he believed 
was holding a grenade, but it turned out to be a C ration 
can.  The veteran experienced guilt over these two incidents.  
Following examination and testing, the indication was PTSD.  
It was concluded that this was due to the incidents described 
in his history.  

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
PTSD.  The veteran's stressors are presumed to have occurred 
for the purpose of determining whether or not the claim is 
well grounded.  He has several diagnoses of PTSD, and his 
examiners have related this disability to his service in 
Vietnam.  This is sufficient evidence to well ground a claim 
for entitlement to service connection for PTSD.  Moreau v. 
Brown, 9 Vet. App. 389, 393 (1996).  This issue will be 
discussed further in the remand section at the end of this 
decision.  



ORDER

The claim of entitlement to service connection for PTSD is 
reopened and is well grounded.  To this extent only, the 
appeal is granted.

REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In a December 1996 statement, the veteran indicated that the 
stressful events he believed resulted in the development of 
PTSD included the death of one of the other mechanics in the 
motor pool due to a traffic accident.  He could not remember 
the name of the person killed, or the date of the incident, 
but said he had visited him in the hospital shortly before he 
died.  He also walked in on an autopsy while exchanging 
vehicles at the mortuary.  Finally, the veteran said that he 
was sent to Cu Chi during the Tet offensive in 1970, and that 
he was forced to stay on the base overnight.  The Viet Cong 
tried to overrun the base during the night.  The next 
morning, he recognized one of the dead Viet Cong as the camp 
barber.  These incidents were recounted at the June 1997 VA 
examination.  

In February 1998, the RO requested morning reports from the 
National Personnel Records Center.  The records requested 
were from all the units to which his personnel records show 
he had been assigned during his entire period in Vietnam, as 
well the 25th Infantry at Cu Chi for the dates of January 1, 
1970, to March 31, 1970.  A negative response was received 
from the National Personnel Records Center in March 1998.  
They noted that they were unable to conduct the requested 
search for so long a period, but added that if the month and 
year of the event that was to be verified was provided, a 
limited search would be conducted.  

The record shows that while the RO has attempted to verify 
some of the veteran's claimed stressors through the National 
Personnel Records Center, an attempt to verify the veteran's 
claimed stressors through the U. S. Armed Forces Center for 
the Research of Unit Records (USASCRUR) has not been made.  
Although the Board acknowledges that some of the stressors 
provided by the veteran are unverifiable, and that the 
veteran has not provided specific information concerning the 
dates and locations of his claimed stressors or the names of 
the people involved, a statement from the veteran concerning 
one of his claimed stressors was received in October 1998.  
In this statement, the veteran indicated that one of his 
claimed stressors, the incident at Cu Chi, occurred sometime 
during the last week of January 1970 and the first two weeks 
of February 1970.  The record indicates that the November 
1998 private examination attributed the veteran's PTSD to the 
stressors in service, and that the incident at Cu Chi was one 
of the stressors that were reported.  The veteran's previous 
statements have provided the names of the units that was 
involved.  Furthermore, the veteran provided an account of an 
additional stressor at the November 1998 examination 
involving the death of a civilian child.  No attempt has been 
made to obtain the information required to verify this 
incident.  Therefore, the Board finds that the USASCRUR must 
be contacted to attempt to verify whether these incidents 
occurred.  

Therefore, in order to assist the veteran in the development 
of his claim, and to afford him due process of law, the Board 
finds that this case must be remanded for the following 
development:

1.  The RO should contact the veteran 
once more and attempt to obtain specific 
information about his claimed stressors.  
The importance of this information to the 
success or failure of his claim should be 
explained.  In particular, the veteran 
should be asked to provide information 
concerning the following incidents:  1) 
The death of a friend as a result of a 
motor vehicle accident.  The approximate 
date of this incident should be 
requested, as well as the name and unit 
of the friend who was killed and the name 
and location of the hospital in which he 
died.  2) The incident in Cu Chi in which 
he was forced to stay overnight during an 
enemy attack.  The veteran should be 
asked to provide the names of the friends 
he states were wounded during this 
attack.  3) The veteran's accidental 
shooting death of a child he mistakenly 
believed was holding a grenade.  The 
approximate date and location of this 
incident should be requested.  Finally, 
the veteran should be asked to provide 
any additional specific information which 
he believes would lead to verification of 
his other claimed stressors.  

2.  After the veteran has replied or been 
provided with a reasonable period to 
reply to the request for additional 
information, the RO should send any 
specific information that has been 
received to the USASCRUR in order to 
attempt to verify the veteran's claimed 
stressors.  Even if no further 
information is received from the veteran, 
using the information that is currently 
available, the RO should request that the 
USASCRUR conduct a search for any 
information that would tend to confirm or 
deny the stressor that is claimed to have 
occurred at Cu Chi.  Information that 
would tend to confirm or deny both that 
the veteran was sent to Cu Chi on 
assignment, and that an enemy attack on 
Cu Chi occurred should be requested.  The 
dates of the alleged stressor (the last 
week of January 1970 and the first two 
weeks of February 1970), and the names of 
the units that were involved (the 25 
Infantry and HqUSAHq Area Command) should 
be provided.  The reply and any report 
received from the USASCRUR should be 
placed in the claims folder.  

3.  If, and only if, one of the veteran's 
claimed stressors can be verified, he 
should be afforded a VA psychiatric 
examination to determine the nature and 
etiology of his disability.  If possible, 
this examination should be conducted by 
someone who has not previously examined 
the veteran.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  After the completion of 
the examination and the review of the 
claims folder, the examiner should 
attempt to express the following opinion.  
1) Does the veteran currently have PTSD?  
2) If the veteran is found to currently 
have PTSD, is this disability the result 
of one or more of the stressors that have 
been verified?  The examiner should be 
instructed that any stressor which has 
not been verified should be disregarded.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should make a specific 
finding as to whether or not the veteran 
participated in combat.  Thereafter, the 
RO should undertake a de novo review of 
the entire record to determine if all of 
the evidence, both old and new, warrants 
a grant of entitlement to service 
connection for PTSD.  

5.  If the determination remains adverse 
to the veteran, he and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
supplemental statement of the case should 
provide any additional pertinent laws and 
regulations and rationales for the 
decision reached.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



